Appeal from an order of a Special Term, Supreme Court, Rensselaer County. Three actions have been maintained in the Supreme Court arising from an automobile accident which occurred in Rensselaer County, June 6, 1959. One action was commenced in Saratoga County on June 16,1959; two were commenced in Rensselaer County June 22, 1959. The court at Special Term has consolidated the three actions and placed the venue in Rensselaer. Each county is a “ proper ” county. It is clear that there should be a consolidation and all actions tried together in one county; and this necessarily means one or more will have to be moved to that county. In change of venue motions based on the convenience of witnesses it has been the usual practice to place the trial in the county where the cause arose if the convenience of witnesses were more or less balanced; and it does not seem unreasonable that such a pragmatic solution might be made in a motion to consolidate. Although the parties refer to convenience of witnesses, not any of the affidavits on either side meets the well-accepted standards of proof on the subject, and thus this issue was not properly before the court. It would not, in any event, be easy to demonstrate how convenience of witnesses could be materially affected in choosing between these adjoining counties. Order unanimously affirmed, with $10 costs, and without prejudice to a motion by either side for change of venue on showing convenience of material witnesses.